Citation Nr: 1116828	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in which the RO granted an increased, 50 percent, rating for PTSD, effective March 15, 2004.  

In July 2008, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.  In August 2008 and December 2010 the Board remanded the claim on appeal for further development.    

As noted in the December 2010 remand, the issues of entitlement to service connection for a knee disorder and a heart disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, intrusive thoughts, panic attacks, nightmares, irritability, and anxiety.  




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for an increased rating was received in March 2004.  Thereafter, he was notified of the general provisions of the VCAA by the RO and the Appeals Management Center (AMC) in correspondence dated in April 2004, May 2008, and September 2008. These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and supplemental statements of the case (SSOCs) were issued in November 2009 and February 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006, May 2008, and September 2008.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with VA examinations to assess the current nature of his PTSD.  

As discussed in the December 2010 remand, during the July 2008 hearing, the Veteran testified that he had filed for Social Security disability benefits, but that his claim had been denied.  Pursuant to the August 2008 Board remand, the AMC requested a copy of any Social Security Administration (SSA) decision awarding or denying the Veteran disability benefits, as well as a copy of the record upon which any reward or denial was based.  In April 2009 the SSA responded that there were no medical records, adding that the Veteran did not file for disability benefits, or, he filed for disability benefits but no medical records were obtained.  In correspondence dated in December 2009, the Veteran stated that he was recently fired from his job of two years.  Accordingly, in the December 2010 remand, the Board instructed that the AMC/RO should contact the Veteran to clarify whether he had reapplied for SSA disability benefits since April 2009, and, if so, those records were to be requested.  The Board also asked the AMC/RO to obtain the name and address of the Veteran's previous employer, and attempt to contact this employer in order to ascertain the reason for his 2009 dismissal.  

Pursuant to the December 2010 remand, in a December 2010 letter, the AMC asked the Veteran to provide the name and address of his employer in 2008 and 2009 and to clarify whether he had reapplied for SSA disability benefits since April 2009.  The Veteran did not respond to this request for information.  The Court has held that VA's duty to assist is not always a one-way street, and that, if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the Veteran has not indicated that he reapplied for SSA benefits (notably, VA treatment record reflect that he was employed as a car salesman in April 2010), nor has he identified the employer who fired him in 2009.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received).  Accordingly, the Board finds that the AMC substantially complied with the December 2010 remand directives, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.
 
Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010)

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

80
?
?
71
If symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Factual Background and Analysis

As an initial matter, the Board notes that the current claims file is a rebuilt file; however, the record reflects that the file was rebuilt in February 2003, prior to the Veteran's current claim for an increased rating (indeed, prior to the award of service connection for PTSD).  There is no indication that the original claims file would have included documents pertinent to the claim currently on appeal which are not associated with the rebuilt file.  

Historically, in a July 2003 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD.  In March 2004, the Veteran filed his current claim for an increased rating.  In the June 2004 rating decision, the RO granted an increased, 50 percent, rating for PTSD, pursuant to Diagnostic Code 9411, effective March 15, 2004 (the date of the claim for an increased rating).  

The Veteran was afforded a VA examination to evaluate his claimed PTSD in April 2003.  He reported that he worked at a car dealership, where he had been since January 2003, and added that he had a significant other since 2000.  He described intrusive thoughts once or twice a month and panic attacks once every two to six weeks.  He described his sleep as fairly good, although he reported suffering from sleep apnea.  Later during the examination; however, he described his sleep as dissatisfactory.  There was little indication of social isolation, and the Veteran reported positive expectations about future events.  He stated that he enjoyed activities such as golf.  There was a mild to moderate sense of restricted affect, as well as symptoms of depression.  He described mild irritability and anxiety in social settings, but reported no particular problems with concentration.  On mental status examination, the Veteran was clean, well-dressed, well-groomed, and oriented in time, place, and purpose.  Speech was regular rhythm and normal volume.  Mood was pleasant, but became somewhat sad when discussing stressors.  The Axis I diagnoses included PTSD, mild to moderate severity; depression, not otherwise specified, secondary to PTSD; and panic disorder with agoraphobia, secondary to PTSD, mild severity.  A GAF score of 60 was assigned.  The examiner commented that the overall impact of the Veteran's present psychological distress would be expected to episodically mildly or, at most, moderately, impact his employability, primarily because of episodic panic attacks lasting 10 to 15 minutes once or twice a month along with mild to moderate symptoms of depression.  

Records of VA treatment dated from September 2003 to February 2011 reflect diagnoses of and treatment for PTSD.  On mental health assessment in January 2004, the Veteran described himself as increasingly irritable and moody.  He stated that his long-term relationship with a significant other had ended about a year earlier, but later added that they had reunited.  He described his employment situation as stable, stating that he worked full-time in the finance department of a car dealership.  He reported that he spent his free time with friends playing golf, racquet ball, and watching movies.  He added that, in the warmer months, he walked every day.  On mental status examination, the Veteran was alert and attentive.  Grooming was appropriate.  Speech was normal rate and rhythm.  There were no hallucinations, delusions, or obsessions, and thought process was linear.  He denied suicidal or homicidal ideation, and insight and judgment were good.  The Axis I diagnoses were anxiety disorder and chronic PTSD and a GAF score of 50 was assigned.  Following testing for psychological assessment of PTSD, the psychologist commented that the Veteran's responses appeared to be under-reported compared to information provided during the clinical interview, and commented that his presentation during the clinical interview suggested a diagnosis of PTSD in the low to moderate range of symptom severity.  A February 2004 VA mental health treatment plan reflects that the Veteran had good functioning in employment, leisure activities, and activities of daily living, but had moderate impairment in family and other relationships.  His PTSD problems included anxiety, hypervigilance, irritability, panic attacks, intrusive memories of trauma, and nightmares.   

The Veteran underwent another VA examination to evaluate PTSD in April 2004.  On presentation, he was clean, groomed, and oriented in all spheres.  Speech was regular rhythm and normal volume.  There was no indication of psychosis, delusional disorder, loose association, or organicity.  Affect was mildly to moderately restricted and mood was mildly to moderately dysphoric.  He described a continuing relationship with his significant other and stated that he worked as a sales manager/finance manager for a car dealership.  He reported that he had good relations with his supervisor and co-workers.  He indicated that he cared for his own daily routines, including shopping.  

In describing symptoms, the Veteran reported that he had sleep disturbance three to four times a week due to intrusive thoughts.  He also described increased irritability and verbal outbursts of anger, occurring 10 times in the last six to eight months.  He stated that he had periods of depression lasting one to two days, but there was no indication of suicidal or homicidal ideation.  The examiner noted that the Veteran described being able to function fairly satisfactorily in his present employment and engage in complex cognitive financial management.  The Axis I diagnoses included PTSD, chronic, moderate severity; depressive disorder, not otherwise specified, secondary to PTSD; and panic disorder with agoraphobia, secondary to PTSD.  A GAF score of 51-52 was assigned.  The examiner described the symptoms of PTSD as moderately severe, and stated that his present psychological stress would impact the Veteran's employability, but would not be a basis to preclude employment.  

In April 2004, the Veteran submitted lay statements from friends and acquaintances describing changes in his personality and behavior.  

During VA treatment in October 2004, the Veteran stated that he walked daily and played golf.  

He was again afforded a VA examination to evaluate PTSD in August 2006.  He described sleep disturbance in the form of nightmares, anger, and an inability to trust.  He stated that he felt much better when he was at work because his co-workers kept him distracted.  He described his relationship with his office manager as improved and indicated that his son, with whom he had a good relationship, worked with him at the same car dealership.  He added that he had good relationships with his supervisor and co-workers and had not lost any time from work.  

On mental status examination, the Veteran was oriented with appropriate appearance, hygiene, and behavior.  Affect, mood, communication, speech, and concentration were normal.  He described panic attacks less than once a week, as well as suspiciousness.  There were no delusions, hallucinations, or obsessional rituals.  Thought processes were appropriate, judgment was not impaired, and abstract thinking and memory were normal.  The pertinent Axis I diagnosis was PTSD.  A GAF score of 80 was assigned.  The examiner commented that the Veteran was able to establish and maintain effective work/school and social relationships, and was able to maintain effective family role functioning.  

VA treatment records include a February 2007 mental health assessment, during which the Veteran described increasing sleep disturbance, social anxiety, isolation, and intrusive experiences in the past few years.  He stated that he had a tremor which had gotten significantly worse in recent years, causing him to feel embarrassed and anxious in social situations.  He reported that he had left his job and ended a long-term relationship, in great part, because of anxiety, and added that he was unable to engage in activities he enjoyed, such as golf or racquetball.  He described improvement in some symptoms, such as less irritability.  He acknowledged past thoughts of suicide, but denied any recent or current suicidal thoughts or intent.  In discussing his relationships with others, the Veteran described his relationship with his son as good, but stated that he used to be quite social but was experiencing great anxiety around others and preferred to be alone.  On mental status examination, the Veteran was alert and attentive with appropriate grooming and normal psychomotor activity.  Mood was euthymic and speech was normal rate, rhythm, and volume.  There were no hallucinations, delusions, obsessions, or suicidal or homicidal ideations.  Thought process was coherent, insight and judgment were fair, and memory was good.  The Axis I diagnosis was chronic PTSD and a GAF score of 55 was assigned.    

A record of VA treatment dated later in February 2007 reflects that the Veteran was voluntarily unemployed because he was not making any money at the car dealership where he had been working, because they were not selling any cars, but that he planned to return to work soon.  He described current symptoms of nightmares, flashbacks, intrusive memories, anger and irritability, emotional numbness, and depression without suicidal or homicidal ideation.  The psychiatrist described the depression as mild to moderate in severity.  On mental status examination, he was appropriately dressed and groomed, with normal speech and motor behavior.  Affect was only mildly narrowed and mood was mildly depressed.  Form of thought was linear, logical, and goal-directed, without loose associations.  During treatment the following month, the Veteran was described as appropriately dressed and groomed and very pleasant.  Affect was mildly narrowed and mood was mildly depressed.  Mood was again described as mildly depressed by his VA psychiatrist in July 2007.  

In correspondence dated in September 2007, the Veteran stated that he experienced continual depression, anxiety, difficulty in maintaining relationships, sleep disturbances, mood swings, and an inability to handle stressful situations.  He added that he had gone through two job changes since the August 2006 VA examination.  

During VA treatment in October 2007, the Veteran described considerable problems with anger, dysregulation, and trust.  He denied suicidal or homicidal ideation.  On mental status examination he was fully oriented with normal speech and motor behavior.  Mood was moderately depressed and form of thought and cognition was grossly normal.  

On VA examination in March 2008 the Veteran reported that he had good relationships with his significant other, stepson, and grandson.  He added that he was currently working as a special finance manager at a car dealership, where he had been working for one year.  He described his relationship with his supervisor as good and his relationships with his co-workers as fair, adding that he had not lost any time from work.  On mental status examination, appearance, hygiene, and behavior were appropriate.  Affect, mood, communication, speech, and concentration were normal.  The Veteran described panic attacks occurring less than once per week.  No delusion or hallucination was observed on examination, and obsessional rituals were absent.  Thought processes were appropriate, judgment was not impaired, and abstract thinking was normal.  Memory was mildly impaired.  Suicidal and homicidal ideation were absent.  The pertinent Axis I diagnosis was PTSD and a GAF score of 65 was assigned.  The psychologist commented that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he feared he would "go off" and have an anger outburst; however, he was able to maintain effective family role functioning.  He had occasional interference with recreation or leisurely pursuits because of a decreased drive to participate.  

During the July 2008 hearing, the Veteran testified that he experienced feelings of hopelessness and despair and stated that he had thoughts of suicide all the time.  He indicated that he had had six employers in the past seven years because of problems getting along with the owners and some employees.  He stated that he was not currently in a relationship, as the woman he was with did not understand what he was going through, adding that anger played a part in that failed relationship.  He reported that he had spoken to his son two days earlier, but had not seen him in three or four months, and had not seen his grandson in seven months, although he lived with his niece and great niece.  

In correspondence received in December 2009, the Veteran stated that he was recently fired from his job of two years.  Records of VA treatment dated from December 2009 to February 2011 reflect that, in December 2009, he reported that he had a new job starting the following day; however, during mental health treatment in January 2010, he reported that he had been unemployed since November 2009.  He stated that he had only been out of work for three days in his entire adult life, so he was having a hard time, although he was doing everything he knew of to do.  He added that he had good support from his family and a veterans' group.  While VA treatment records reflect that the Veteran had suicidal thoughts in January 2010, during mental health treatment one week later, he described himself as considerably relieved as a result of prior intervention and the knowledge that he would be reestablishing continuity of care.  He described sleep disturbance, intrusive trauma memories, anger, and irritability.  He reported anxiety related to unemployment and depression of high moderate to low severe severity.  He denied suicidal and homicidal ideation.  The psychiatrist noted that he also had a previously unsuspected seasonal affective disorder which was untreated.  Seasonal affective disorder was described as moderately severe.  On mental status examination the Veteran was appropriately dressed and groomed.  Speech and motor behavior were normal and there was no aggressive, regressive, or bizarre behavior.  Affect was mildly narrowed and mood was moderately depressed.  Form of thought was linear, logical, and goal-directed, and he was described as cognitively within normal limits.  The psychiatrist opined that the confluence of continued unemployment and undiagnosed and untreated seasonal affective disorder had resulted in his current situation, but a recent intervention had been quite beneficial.  He commented that the Veteran was working "as hard as I can imagine anyone doing to find another employment including having taken the census takers examination just last week."  

During VA treatment in April 2010, the Veteran reported that he worked as a car salesman.  In regard to his PTSD, he stated that he was sleeping well and described his mood as stable.  A July 2010 record of VA treatment reflects that he presented with complaints of left shoulder pain after playing golf.  In August 2010, he again reported that he was sleeping well and had a stable mood.  October 2010 and January 2011 treatment records reflect that the Veteran was employed at VA.  

The Veteran's PTSD was most recently evaluated during a January 2011 VA examination.  The Veteran presented for his examination clean and well-groomed.  He was fully oriented in all spheres.  Speech was regular rhythm and normal volume.  Expressed cognitions were well-considered and articulated appropriately to topic.  There was no indication of psychotic processes, delusional disorder, loosened associations, organicity, or suicidal or homicidal ideation or plan.  Affect was mildly to moderately restricted.  His mood ranged from mild to moderate anxiety and mild to moderate depression.  He denied any overall significant change with regard to recent or remote memory since his last examination.  He stated that he continued to reside with his niece, with whom he had lived since 2007.  He described good relations with his son.  He indicated that he had been employed at VA since June of 2009 and had not missed any days of work in the past year.  He described very little social interactions secondary to symptoms of PTSD, but did report involvement with his church, although he did not attend every Sunday.  

In describing symptoms of PTSD, the Veteran reported intrusive thoughts and recollections, anxiety, anhedonia, difficulty with motivation, restricted and guarded affect, moderate detachment, episodic sleep disturbance, and episodic irritability.  He denied any suicidal or homicidal ideation.  The psychologist commented that the overall impact of the Veteran's present psychological stress had more of an impact on social interaction, as he had reduced reliability in social interactions secondary to symptoms of PTSD and depression with occasional decrease in occupational efficiency.  The Axis I diagnoses were PTSD, chronic, moderately severe, and depression, not otherwise specified, secondary to PTSD and multiple medical concerns.  A GAF score of 51-52 was assigned.  The psychologist concluded by noting that the overall impact of the Veteran's present psychological stress impacted his social interactions more than his occupational interactions.  He noted that the Veteran denied any serious symptoms such as suicidal ideation and there was no indication of severe obsessional rituals or serious social impairment.  He added that the Veteran was able to maintain employment.    

Collectively, the aforementioned evidence provides no basis for assignment of more than a 50 percent rating for PTSD.  

The Board notes that, in addition to PTSD, the medical evidence reflects diagnoses depression, anxiety disorder, panic disorder, and seasonal affective disorder.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  There is no indication that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders as described in the VA treatment records.  Accordingly, the Board has considered all of the Veteran's psychiatric symptoms described in these treatment records in evaluating his service-connected PTSD.

While PTSD has been manifested by disturbances of motivation and mood, intrusive thoughts, panic attacks, nightmares, irritability, and anxiety, the medical evidence simply does not establish that the Veteran has occupational and social impairment with deficiencies in most areas.  Rather, the record reflects that, except for a period of unemployment in February 2007, after the Veteran voluntarily left his job, and a period of unemployment beginning in November 2009 and resolved by April 2010, the Veteran has remained employed.  While the February 2004 VA mental health treatment plan reflects moderate impairment in family and other relationships, the Veteran described relationships with his co-workers as good in April 2004 and August 2006 and as fair in March 2008.  He reported a good relationship with his son in August 2006, February 2007, and January 2011.  During the March 2008 VA examination, he described good relationships with his significant other, stepson, and grandson.  Moreover, the record reflects that he lives with his niece.  

Further, there is no indication of impaired judgment or thinking and there is simply no medical evidence of any obsessional rituals which interfere with daily activities.  Speech has been consistently described as normal.   The Veteran is able to function independently, and he has consistently been described as oriented, clean, and well-groomed.  While he has reported irritability and anger, the evidence does not reflect impaired impulse control (such as unprovoked irritability with periods of violence).  Moreover, while the Veteran described thoughts of suicide during the July 2008 hearing and during a January 2010 suicide risk assessment, he denied current suicidal ideation in January 2004, April 2004, February 2007, October 2007, March 2008, January 2010 (one week after the suicide risk assessment), and January 2011.  

Additionally, though the Veteran was given a GAF score of 50 in January 2004 indicating serious symptoms, his symptoms described during treatment on that date do not correlate to the examples for that score.  The Veteran was not suicidal, had no obsessions, he described his employment situation as stable, and reported that he spent his free time with friends.  The GAF scores ranging from 51-80 assigned since January 2004 indicate mild, moderate, and transient symptoms and more accurately reflect the Veteran's symptoms as described above.   Significantly, the psychologist who evaluated the Veteran during his most recent VA examination concluded by noting that the overall impact of the Veteran's present psychological stress impacted his social interactions more than his occupational interactions and noted that the Veteran denied any serious symptoms such as suicidal ideation and there was no indication of severe obsessional rituals or serious social impairment.  

Based on the foregoing, the Veteran is entitled to no more than a 50 percent rating for his PTSD.

The Board has also considered whether PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his PTSD and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, there is no basis for staged rating of PTSD, pursuant to Hart, and the claim for increase must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling, is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


